Citation Nr: 1734059	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating from February 12, 2007, to June 5, 2012; a 10 percent disability rating from June 6, 2012, to September 3, 2013; a 20 percent disability rating from September 4, 2013, to August 8, 2016; and a 40 percent disability rating from February 9, 2017, for service-connected lumbar spine degenerative disc disease with degenerative arthritis, to include whether separate ratings are warranted for lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1976 to December 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in July 2016.

The Board notes that the Veteran was granted entitlement to a temporary total disability for the period of August 9, 2016, to February 8, 2017.  Since this is the highest disability rating available that period is not on appeal and will not be considered.  


FINDINGS OF FACT

1.  From February 12, 2007, to June 5, 2012, the Veteran's spinal disability manifested with a full range of motion, x-ray findings of degenerative arthritis, and no pain on motion.

2.  From June 6, 2012, to September 3, 2013, the Veteran's spinal disability manifested with incapacitating episodes lasting between one and less than two weeks in the prior 12 months and a combined range of motion in the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.

3.  From September 4, 2013, to August 8, 2016, the Veteran's spinal disability manifested with painful forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

4.  From February 9, 2017, the Veteran's spinal disability manifested with forward flexion of the thoracolumbar spine at 30 degrees or less.

5.  From September 4, 2013 to November 1, 2016, the Veteran's spinal disability was productive of neurologic impairment of the bilateral lower extremities that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

6.  Beginning November 2, 2016, the Veteran's spinal disability was productive of neurologic impairment of the bilateral lower extremities that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From February 12, 2007, to June 5, 2012, the criteria for a compensable initial disability rating for service-connected lumbar spine degenerative disc disease with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  From June 6, 2012, to September 3, 2013, the criteria for an initial disability rating in excess of 10 percent for service-connected lumbar spine degenerative disc disease with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243.

3.  From September 4, 2013, to August 8, 2016, the criteria for an initial disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243.

4.  From February 9, 2017, the criteria for an initial disability rating in excess of 40 percent for service-connected lumbar spine degenerative disc disease with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5243.

5.  From September 4, 2013 to November 1, 2016, the criteria for the assignment of a 10 percent rating for radiculopathy of the right lower extremity, associated with lumbar spine degenerative disc disease with degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.124a; Diagnostic Code 8520 (2016).

6.  From September 4, 2013 to November 1, 2016, the criteria for the assignment of a 10 percent rating for radiculopathy of the left lower extremity, associated with lumbar spine degenerative disc disease with degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.124a; Diagnostic Code 8520 (2016).

7.  Beginning November 2, 2016, the criteria for the assignment of a 20 percent rating for radiculopathy of the right lower extremity, associated with lumbar spine degenerative disc disease with degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.124a; Diagnostic Code 8520 (2016).

8.  Beginning November 2, 2016, the criteria for the assignment of a 20 percent rating for radiculopathy of the left lower extremity, associated with lumbar spine degenerative disc disease with degenerative arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, 4.124a; Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  In relevant part, a 10 percent rating requires forward flexion of the thoracolumbar spine to 85 degrees or less; a combined range of motion of the thoracolumbar spine of 235 degrees or less; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.    

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

Painful motion with joint or periarticular pathology is to be treated as productive of disability and entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Likewise, with a finding of arthritis, a 10 percent rating is for application for each major joint affected by limitation of motion when there is objective evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

By way of history, the Veteran was granted entitlement to service connection for degenerative disc disease of the lumbar spine in June 2007, and was granted a noncompensable disability rating as of February 12, 2007.  In January 2016 a rating decision raised this disability rating to 10 percent from June 6, 2012, to September 3, 2013, and to 20 percent from September 4, 2013.  As noted, the Veteran is in receipt of a temporary total disability rating following spinal surgery from August 9, 2016, to February 8, 2017.  In April 2017 a rating decision raised this disability rating from 20 percent to 40 percent from November 2, 2016 (which was later adjusted to 40 percent from February 9, 2017 to account for an increased period of convalescence).  At all times during the appeal the Veteran has asserted that he is entitled to a higher disability rating.  The Board will discuss each period in turn.

February 12, 2007 to June 5, 2012

In October 2007 the Veteran underwent VA examination in connection with his claim.  At the time he reported having stiffness and weakness in the neck and spine, with burning pain.  He reported that he was able to take medication to control his symptoms but that he could not sit for more than 30 minutes without pain.  The Veteran asserted that he was not receiving treatment for his symptoms and that his symptoms did not cause any incapacitation or other functional limitations.  On physical examination the Veteran had a normal gait and posture.  The Veteran had no muscle spasm or tenderness in the spine on examination, and the straight leg raise was negative.  There was no evidence of ankylosis in the spine, and the Veteran had full forward flexion, extension, bilateral flexion, and bilateral rotation.  There was no change in his range of motion on repetition.  While the Veteran had some reduced reflexes, his neurological and sensory function was normal.  The examiner stated there were no clinical findings for the low back disability.  

In March 2010 the Veteran had treatment for his spinal pain, and he was diagnosed with moderately severe arthritis and spinal stenosis that caused leg weakness and low back pain.  The treatment provider noted that the Veteran's spinal stenosis shifted from moderate to severe at L3-4 and L5-S1, with moderate foraminal stenosis at L5-S1.  The Veteran tried steroid injections in February 2012 without relief.  His spinal MRI at the time showed a disc protrusion at L4-5 and a disc bulge at L3-4 and L5-S1, which resulted in moderate spinal stenosis.

In this case, the evidence is consistent with a noncompensable disability rating.  Although the Veteran complained of spinal pain and weakness, he had a full range of motion in his VA examination in October 2007.  His forward flexion, extension, and bilateral rotation and flexion were all normal and without pain.  The Veteran exhibited no tenderness or muscle spasms on physical examination in October 2007, or on any follow-up examination.  While spinal stenosis was later shown, additional functional limitation was not.  Given the absence of functional limitations - including limitation of motion, spinal tenderness, and painful motion - the Board finds that the noncompensable disability rating is appropriate during this period.  Treatment notes are consistent with this finding.

In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher disability rating, this doctrine is not for application.  Gilbert v. Derwinki, 1 Vet. App. 49 (1990).  



June 6, 2012, to September 3, 2013

In June 2012 the Veteran underwent VA examination in connection with his claim.  At the time he reported that he had constant back pain but that he had random flare-ups of pain as well.  On physical examination the Veteran had full forward flexion, and his extension was to from zero to ten out of 30.  His right lateral flexion was zero to 25 out of 30, and his left lateral flexion as zero to 20 out of 30.  His bilateral rotation was zero to 25 out of 30.  The Veteran did not have any additional limitation of motion after repetitive use testing.  He did not have guarding or muscle spasm of the thoracolumbar spine.  Neurological examination of the lower extremities revealed normal strength, sensation and reflexes.  The Veteran had a negative straight leg raise and reported severe bilateral paresthesias.  The examiner found the Veteran did not have radiculopathy or other neurological abnormalities related to his spinal condition.  The VA examiner indicated that the Veteran had IVDS but that he had incapacitating episodes for at least one but less than two weeks over the prior 12 months.  

In viewing the totality of the evidence during this period, the Board finds that a 10 percent disability rating is warranted.  The Board notes that the Veteran had a slightly reduced range of motion that was 195 degrees combined, which is within the parameters of the 10 percent disability rating based on a combined range of motion.  The Veteran was also diagnosed with IVDS with incapacitating episodes lasting at least one week but less than two weeks.  These findings are consistent with a 10 percent disability rating, but no higher.  The evidence does not suggest a higher disability rating would be applicable.  The Veteran has a reduced range of motion but not to the extent required for a higher disability rating.  He did not have guarding or muscle spasm.  Moreover, his IVDS incapacitations are for less than two weeks, and a longer period of incapacitation would be necessary for a higher disability rating.  Given the evidence during this period, the Board finds that a 10 percent disability rating is warranted.  The Board has considered the applicability of the benefit of the doubt doctrine, but the VA examination findings suggest that a higher disability rating is not warranted therefore this doctrine is not for application.  Gilbert, 1 Vet. App. 49.

September 4, 2013, to August 9, 2016

In September 2013 the Veteran underwent private examination in connection with his claim, and at that time he was diagnosed with cervicalgia and lumbar spinal stenosis.  The examiner noted that the Veteran had moderate to severe spinal stenosis in the lumbar spine and spondylosis and arthritic changes in the neck.  The Veteran reported that he had pain from the spine that radiated to both feet.  He reported flare-ups with reduced mobility where he could not touch his toes and extension resulted in tenderness.  On physical examination the Veteran's forward flexion was from zero to 40 out of 90 and his extension was from zero to 20 out of 30 with pain at 15 degrees.  His bilateral flexion and rotation were from zero to 20 out of 30, and the Veteran asserted that he was unable to do repetitive use testing.  Nonetheless, the examiner found that the Veteran had no guarding, and that he had normal lower extremity strength and no atrophy.  His lower extremity sensation was normal and he had a negative straight leg raise and moderate intermittent pain in the bilateral lower extremities.  The examiner indicated that the Veteran had mild radiculopathy symptoms but no IVDS incapacitations.  He had no other neurological abnormalities related to his spinal condition.  As it pertained to the Veteran's ability to work, the examiner noted that the Veteran was self-employed and able to do some work but that he could no heavy lifting.  The Veteran asserted that his pain was an eight on a pain scale of one to ten, but that he could still do his activities of daily living.  

The following year the Veteran had an MRI of the spine that showed a normal thoracic spine but moderate stenosis in the cervical spine and moderate stenosis at L2-3 and disc protrusions at L3-4 that were contributing to the Veteran's moderate to severe spinal stenosis.  He was also noted to have disc bulges at L4-S1.  The Veteran underwent chiropractic treatment beginning in January 2016, and he reported pain symptom relief with ongoing treatment.  In August 2016, he underwent a spinal laminectomy at L3-4.  

During his May 2016 hearing, the Veteran testified to experiencing pain in his back that radiated down his legs, sciatic pain, numbness, and trouble touching his toes and crossing his legs.  He reported being limited in his ability to lift weight due to pain.  Injections had not provided any relieve.  He used a brace which provided some support.  The Veteran requested a separate rating based upon the presence of radiculopathy.  

In viewing the totality of the evidence, the Board finds that the evidence is consistent with a 20 percent disability rating.  During the physical examination the Veteran's forward flexion was from zero to 40 degrees with pain, which is consistent with a 20 percent disability rating.  The Veteran's combined range of motion was to 140 degrees, which is also consistent with a 20 percent disability rating.  The evidence does not show that the Veteran meets the criteria for a 40 percent disability rating during this period.  The Veteran's forward flexion of the spine would need to be 30 degrees or less, or he would have to have unfavorable anklylosis of the spine; as noted, the Veteran's forward flexion is to 40 degrees and no physician has ever indicated that the Veteran has ankylosis in the spine.  The requisite amount of incapacitating episodes for a higher rating to be assigned were not shown or alleged during this period.  The Board has considered the applicability of the benefit of the doubt doctrine but given the physical findings showing a 20 percent disability rating, the Board finds this doctrine is not for application.  Gilbert, 1 Vet. App. 49.

From February 9, 2017

As noted, the Veteran underwent spinal surgery in August 2016 and was in receipt of a temporary total disability rating until February 8, 2017.  On November 2, 2016, the Veteran underwent VA examination in connection with his claim, and at the time he was diagnosed with IVDS and degenerative disc disease of the spine with degenerative arthritis.  The Veteran denied flare-ups of the condition.  On physical examination the Veteran had forward flexion from zero to 30 out of 90 and extension from zero to five out of 30.  His bilateral flexion was from zero to ten out of 30 and his bilateral rotation was normal.  On repetitive use testing there was no additional limitation of motion.  The VA examiner noted that the Veteran had decreased sensation in the feet and toes and a positive straight leg raise.  Lower extremity reflexes were 4/5 to 5/5; reflexes were normal at the knee but hypoactive at the ankles.  The Veteran was diagnosed with radiculopathy and he was noted to have moderate constant pain and mild paresthesias, mild numbness, and involvement of the lumbar nerve roots bilaterally.  The VA examiner classified the Veteran's radiculopathy as moderate, but there was no evidence of ankylosis.  The VA examiner noted that the Veteran had three days of bedrest after his surgery as it pertained to the periods of incapacitation for IVDS.  The Veteran asserted that he was regularly using a cane to ambulate and a walker occasionally.  The Veteran's spinal x-ray showed degenerative disc disease at L3-S1.  

The evidence during this period is consistent with a 40 percent disability rating.  Although the VA examination was performed during a period of convalescence, there is no evidence that the Veteran's condition improved afterwards.  In this case the Veteran's forward flexion had decreased to 30 degrees out of the full 90 degrees, which is consistent with a 40 percent disability rating.  Moreover, he had a painful range of motion that combined to 115, which is consistent with a 40 percent disability rating in that it denotes a more severe impairment than what is described in the 20 percent disability rating.  The evidence is not consistent with a higher disability rating, however.  The Board notes that to warrant a 50 percent disability rating the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence that the Veteran has ever exhibited ankylosis of the spine.  The requisite amount of incapacitating episodes for a higher rating to be assigned were not shown or alleged during this period.  Therefore, given the physical examination findings the Board finds that a 40 percent disability rating is warranted.  Gilbert, 1 Vet. App. 49.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In this case there is some evidence that the Veteran's spinal disability has affected his ability to work, but this claim has been on appeal since 2007 and during this time the Veteran has never asserted that this disability has precluded him from working.  The record suggests that he is self-employed in sales.


Radiculopathy

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, instructs to evaluate any objective neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  In this case, the only neurological disability associated with the spinal condition shown at any point is radiculopathy.  

For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, the Board finds that separate ratings for the Veteran's radiculopathy of both lower extremities, secondary to his degenerative disc disease of the lumbar spine, are warranted beginning September 4, 2013.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5242, 8520.  The Veteran was first diagnosed with bilateral lower extremity radiculopathy at his September 2013 private examination, a diagnoses that was continued by the November 2016 VA examiner.  During the 2013 examination, the physician classified the radiculopathy as mild.  The examination findings also support a finding of no more than mild radiculopathy.  The Veteran reported moderate intermittent pain in the lower extremities, and examination revealed normal strength and sensation.  During the 2016 VA examination, the examiner classified the radiculopathy as moderate.  The examination findings also support a finding of no more than moderate radiculopathy.  Strength was 4/5 to 5/5, reflexes were hypoactive at the ankles, and sensation was decreased in the feet and toes.  The Veteran also reported moderate pain, mild paresthesias, and mild numbness.  Treatment records are not in conflict with these findings. 

Based on the foregoing, the Board concludes that ratings for radiculopathy of each lower extremity are warranted beginning September 4, 2013, with each extremity rated at 10 percent from that date until November 1, 2016 and then at 20 percent thereafter.  


ORDER

Entitlement to an initial compensable disability rating from February 12, 2007, to June 5, 2012; a 10 percent disability rating from June 6, 2012, to September 3, 2013; a 20 percent disability rating from September 4, 2013, to August 8, 2016; and a 40 percent disability rating from February 9, 2017, for service-connected lumbar spine degenerative disc disease with degenerative arthritis, is denied.

Effective September 4, 2013 to November 1, 2016, a separate 10 percent rating for radiculopathy of the right lower extremity, associated with service-connected lumbar spine degenerative disc disease with degenerative arthritis, is granted.

Effective September 4, 2013 to November 1, 2016, a separate 10 percent rating for radiculopathy of the left lower extremity, associated with service-connected lumbar spine degenerative disc disease with degenerative arthritis, is granted.

Effective November 2, 2016, a 20 percent rating for radiculopathy of the right lower extremity, associated with service-connected lumbar spine degenerative disc disease with degenerative arthritis, is granted.

Effective November 2, 2016, a 20 percent rating for radiculopathy of the left lower extremity, associated with service-connected lumbar spine degenerative disc disease with degenerative arthritis, is granted.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


